Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Scott Davis, Jr., seeks to appeal the district court’s order denying his motion to reopen. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Davis v. Perdue, No. 5:12-cv-00593-FL (E.D.N.C. July 2, 2015). We deny Davis’ motion for recusal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED